DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 December 2021 has been entered.
3. Applicant's arguments and amendments to the claims presented in the reply of 13 December 2021 have been fully considered but do not place the application in condition for allowance. All objections and rejections not recited herein are hereby withdrawn. 
	In particular, the previous rejection of the claims under 35 U.S.C. 101 has been obviated by the amendment to the claims to recite “administering a first pharmaceutical composition, wherein the quantity of the cfRNA or ctRNA derived from the first marker gene indicates epithelial mesenchymal transition, and wherein the first pharmaceutical composition is a viral vaccine that targets brachyury and/or a yeast vaccine that target brachyury; and administering a second pharmaceutical composition, wherein the sample is PD-1-positive,” (or PD-L1 positive in claim 152) “and wherein the second pharmaceutical composition comprises an anti-PD-1 antibody.”

Election/Restrictions
4. In the reply filed 25 May 2021, Applicant elected without traverse Group II and the species of i) susceptibility to cancer to a treatment; ii) the second marker of PD-1; and iii) the cancer-related gene of AR.
	In the reply of 13 December 2021, Applicant canceled the species of the cancer-related gene of AR from the claims. The claims were amended to recite the cancer-related genes of CXCR1, CXCR2, DCC, UNC5A, Netrin and IL8. Further, new claim 152 recites the non-elected second marker gene of PD-1. 
	The elected invention and elected species are now considered to be limited to methods that detect the first cancer-related gene selected from CXCR1, CXCR2, DCC, UNC5A, Netrin and IL8 in combination with the second marker gene of PD-L1 or PD-1.
In view of the rejoinder of the above first cancer-related genes and second marker genes, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Status
5. 	Claims 47, 62-63, 67-72 and 151-161 are pending and have been examined herein.
Claim Objections
Claims 47, 62-63, 67-72 and 151-161 are objected to because of the following informalities:  Claims 47 and 152 (and thereby dependent claims 62-63, 67-72, 151 and 153-161) recite “a yeast vaccine that target brachyury” whereas the claims should recite “a yeast vaccine that targets brachyury.”   Appropriate correction is required.
New Claim Rejections - 35 USC § 112(a) – New Matter
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47, 62-63, 67-72 and 151-161 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
The claims as amended are directed to a method of treating cancer comprising determining, in a blood sample from a patient, the quantities of a cfRNA and/or ctRNA of a first and second marker gene wherein the first marker gene is a cancer-related gene selected from CXCR1, CXCR2, DCC, UNC5A, Netrin and IL8 and the second marker gene is PD-L1 (claim 47) or PD-1 (claim 152), and administering a first pharmaceutical composition, wherein the quantity of the cfRNA or ctRNA derived from the first marker gene indicates epithelial mesenchymal transition, and wherein the first pharmaceutical composition is a viral vaccine that targets brachyury and/or a yeast vaccine that target brachyury; and administering a second pharmaceutical composition, wherein the sample is PD-L1-positive (claim 47) or PD-1 positive (claim 152), and wherein the second pharmaceutical composition comprises an anti-PD-1 antibody.
The originally filed disclosure does not appear to provide support for the amendment to the claims to recite administering a viral and/or yeast vector that targets brachyury based upon the quantity of cfRNA and/or ctRNA encoded by CXCR1, CXCR2, DCC, UNC5A, Netrin or IL8 detected in the blood sample.
The originally filed disclosure teaches methods of treating cancer comprising determining and administering a first pharmaceutical composition based on the quantity of cfRNA and/or ctRNA encoded by a cancer-related gene administering a second 
In the reply of 15 December 2021, Applicant states that support for the amendment to the claims is found at para [0077] and [0091] of the specification.
However, para [0091] discusses treatments that are selected based on the total amounts of ctRNA or cfRNA. This paragraph does not address treatments with viral and/or yeast vectors that targets brachyury and/or treatments selected based upon the quantity of cfRNA and/or ctRNA encoded by CXCR1, CXCR2, DCC, UNC5A, Netrin or IL8 detected in the blood sample from the patient.
Para [0077] does provide basis for the concept of pharmaceutical compositions that comprise “cancer viral or yeast vaccines that target brachyury.” However, these teachings are with respect to administering the cancer viral or yeast vaccines that targets brachyury to patients based on the detected quantities of brachyury cfRNA and/or ctDNA in the patient’s blood. Specifically para [0077] states “Thus, brachyury is also deemed particularly suitable for use herein, especially in conjunction with the above exemplary analytes.”
Para [0077] also teaches that cfRNA / ctRNA encoding DCC, UNC5A and/or Netrin, as well as IL-8, CXCR1 and/or CXCR2, can be detected as indicative of epithelial to mesenchymal transition (EMT), and that overexpression of brachyury promotes EMT. Para [0077] goes on to state that “Advantageously, a combination of a drug targeting the netrin nexus may have significant therapeutic (synergistic) effect with drugs targeting brachyury (e.g., using cancer viral or yeast vaccines that target brachyury).” This teaching indicates the advantage (i.e., synergistic effect) that may be achieved using a cancer vaccine that targets brachyury and a therapy that targets Netrin, following the detection of the quantity of cfRNA/ctRNA encoding for brachyury and netrin in a blood sample from the patient.  Note that the specification does not provide a clear definition of what constitutes the “the netrin nexus” and specifically does not teach that the “nextrin nexus” necessarily also includes CXCR1, CXCR2, DCC, UNC5A, and IL8.
The teachings in the disclosure as originally filed do not appear to provide support for the distinct concept of treating cancer by administering a viral or yeast vaccine that targets brachyury to patients following the determination of the level of cfRNA and/or ctRNA encoded by the CXCR1, CXCR2, DCC, UNC5A, Netrin or IL8 genes in the blood sample from the patient. 
	 If Applicant maintains that the originally filed disclosure provides basis for the amendment to the claims, then Applicant should point to specific teachings in the disclosure and explain how these teachings provide such support.
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Fujii et al (OncoTarget. 09 May 2016. 7(23): 33498-33511) teaches that “To model a patient receiving a brachyury vaccine (Figure 3A), we co-incubated chordoma cells with brachyury-specific CD8+ T cells. The brachyury-specific CD8+ T cells recognized chordoma cells and increased PD-L1 expression on chordoma cells through the production of IFN-γ (Figure 3B and 3C). This increased PD-L1 expression significantly increased the chordoma cells’ sensitivity to avelumab-mediated ADCC of 
	Hamilton et al (Cells tissues Organs. Feb 2017. 203: 126-138) teaches that: “In another study with prostate cancer tissues, expression of brachyury mRNA was correlated with the expression of genes associated with EMT [Pinto et al., 2014], once again demonstrating a significant positive association between brachyury and the mesenchymal-associated markers fibronectin, Snail1, TGF-β1, IL-8, MMP14, and
MMP24, and an inverse correlation between brachyury and epithelial E-cadherin. Although limited, the evidence from these clinical studies suggests a potential involvement of brachyury in tumor EMT in vivo” (p. 130, col. 2).  Hamilton further discusses the use of vaccines targeting brachyury for the treatment of cancer (e.g. p. 131-133).
	Horlitz et al (US 20140227688A1) teaches detecting cfRNA in blood samples obtained from patients that have cancer, including IL8 cfRNA (para [0144], [0209] and [0250]). Horlitz further teaches methods for stabilizing cfRNA during the isolation of cfRNA from blood samples (e.g., para [0011-0012]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CARLA J MYERS/Primary Examiner, Art Unit 1634